15 So. 3d 934 (2009)
James L. MURPHY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-0184.
District Court of Appeal of Florida, First District.
August 12, 2009.
James L. Murphy, pro se, Petitioner.
Bill McCollum, Attorney General; Giselle Denise Lylen and Brooke Poland, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and James L. Murphy is hereby afforded a belated appeal of the June 21, 2007, order denying motion for postconviction relief in case number 99-02-CF in the Circuit Court for Taylor County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent petitioner in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
KAHN, BENTON, and VAN NORTWICK, JJ., concur.